

113 HJ 107 IH: Proposing an amendment to the Constitution of the United States relating to contributions and expenditures with respect to Federal elections.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS2d SessionH. J. RES. 107IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Yarmuth (for himself, Ms. Lee of California, Mr. Sarbanes, and Mr. Cohen) introduced the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relating to contributions and expenditures with respect to Federal elections.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.Financial expenditures, or in-kind equivalents, with respect to a candidate for Federal office, without regard to whether or not a communication expressly advocates the election or defeat of a specified candidate in the election, shall not constitute protected speech, as guaranteed by this Constitution or any amendment to this Constitution.2.Congress shall have the power to enact a mandatory public financing system to provide funds to qualified candidates in elections for Federal office, which shall be the sole source of funds raised or spent with respect to Federal elections.3.Congress shall have power to enforce the provisions of this article by appropriate legislation..